Citation Nr: 0621390	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-42 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for sickle cell trait.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 2000 to April 
2002.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional office in 
Columbia, South Carolina (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks service connection for sickle cell trait.  
The Board initially notes that sickle cell trait alone, 
without a history of directly attributable pathological 
findings, is not a ratable disability.  38 C.F.R. § 4.117, 
Diagnostic Code 7714 (2005).

The veteran's service medical records show that his sickle 
cell trait was first diagnosed in October 2000.  In September 
2001, after engaging in high-altitude training, the veteran 
experienced a sickle cell crisis and was treated at Carson 
Valley Medical Center.

An October 2003 VA medical examination report gave an 
assessment of (1) sickle cell trait with two episodes of 
hospitalization and (2) a very mild form of sickle cell 
trait.  The Board notes that the examination report found no 
abnormalities upon physical examination and repeatedly refers 
to the minimal impact of the veteran's sickle cell trait on 
his routine activities.  

The Board concludes that the medical evidence of record is 
insufficient to determine the presence or absence of any 
disability and pathology associated with the sickle cell 
trait.

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The veteran must be afforded a VA 
examination to determine the presence 
or absence of any disability and 
pathology associated with the sickle 
cell trait.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies, should be 
accomplished.  The examiner should 
review the results of any testing prior 
to completion of the report.  The 
examiner must specifically identify any 
disability and/or pathology associated 
or the result of the sickle cell trait 
and the inservice sickle cell crisis, 
to include any organ damage or 
impairment of health.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran 
does not report for the aforementioned 
examination, documentation must be 
obtained and associated with the claims 
file which shows that notice scheduling 
the examination was sent to the last 
known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.	Thereafter, the RO must re-adjudicate 
the claim on appeal.  If the benefit on 
appeal remains denied, a supplemental 
statement of the case must be issued, 
and the veteran and his representative 
must be afforded an opportunity to 
respond.  The case must then be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2005).

